Citation Nr: 1546863	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1982 to March 1990.  He also served as a member of the Army National Guard with active duty service from February 2013 to February 2015.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that new and material evidence had not been received to reopen a claim for service connection for internal hemorrhoids.

In September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the claims file.

At the September 2015 Board hearing, the Veteran requested that his claims file be transferred to the RO in Montgomery, Alabama, as he now resides in Alabama.  This matter is referred to the Louisville RO for appropriate action.

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) claims file as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for internal hemorrhoids was denied in an unappealed September 2004 rating decision by the RO on the basis that the evidence failed to establish that this condition manifested to a compensable degree within one year of the Veteran's release from active duty or that this condition was related to his active duty service. 
 
2.  The evidence received since the September 2004 decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the Veteran's claim for service connection for hemorrhoids is reopened.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. §3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as service connection for hemorrhoids is being reopened and remanded; no discussion of VA's duties to notify and assist is warranted.

Initially, regarding the claim for service connection for hemorrhoids, the Board recognizes that the RO reopened the Veteran's claim and denied it on the merits in the April 2012 Statement of the Case (SOC).  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for internal hemorrhoids was denied in an unappealed September 2004 rating decision by the RO on the basis that the evidence failed to establish that this condition manifested to a compensable degree within one year of the Veteran's release from active duty or that this condition was related to his active duty service.  The Veteran did not respond, and so the September 2004 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the September 2004 rating decision includes an October 2008 statement from the Veteran's brother.  The Veteran's brother stated that he served with the Veteran in the United States Marine Corps.  When they were stationed at Camp Lejeune from 1982 to 1984, the Veteran made him aware of his development of hemorrhoids, and he could clearly recall the numerous times that the Veteran complained about the discomfort and pain due to hemorrhoids.  He also stated that he was aware of the Veteran's continued pain since service, and that he underwent two colorectal procedures to address the progression of his disorder.  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claims that was previously lacking, i.e. the incurrence of hemorrhoids in service and a continuity of symptoms since service.  The statement from the Veteran's brother is therefore adequate evidence to raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, the RO's reopening of the claim for service connection for hemorrhoids was appropriate.

However, adjudication of the Veteran's claims for service connection for hemorrhoids does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hemorrhoids is reopened; to this extent only, the appeal is granted.

REMAND

A review of the Veteran's claims file reveals that his service treatment records from his service with the Marine Corps are unavailable.  In such a situation, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  For the reasons explained below, the Board finds that the Veteran's March 2012 VA examination and August 2012 addendum opinion are  inadequate and further development is required.

Regarding the claim for service connection for hemorrhoids, the Veteran underwent a VA examination in March 2012.  An opinion was requested which addressed whether it was at least as likely as not that the Veteran's current internal hemorrhoids were related to his exposure to contaminated water at Camp Lejeune.  The examiner provided an opinion that it was less likely than not that the Veteran's condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner cited to literature regarding exposure to contaminated water at Camp Lejeune, and then stated that there was no record of an in-service complaint or treatment for hemorrhoids.  There was also no record of hemorrhoid diagnosis or treatment until 2004 which was many years post-service.  The examiner also noted that hemorrhoids were due to excessive pressure in the rectum, and that common causes and risk factors included hereditary, severe coughing, constant sitting, straining bowel movements, diarrhea, sitting on the toilet for a long time, and heavy lifting.  

An addendum opinion was requested from the same examiner in August 2012, where the examiner opined that it was less likely as not that the Veteran's hemorrhoid condition diagnosed in 2004 was related to active duty or lifting performed in service between 1986 and 1990.  The rationale was that the diagnosis was made 14 years after separation from active duty, and that the Veteran's service treatment records were silent for hemorrhoid complaints.  The examiner then repeated the earlier statement that there were many causes of hemorrhoids, to include straining bowel movements, diarrhea, sitting on the toilet for a long time, severe coughing, heavy lifting, aging, heredity, obesity, loss of rectal muscle tone, rectal surgery, or anal intercourse.  

The March 2012 VA opinion and August 2012 addendum opinion are inadequate.  The March 2012 rationale did not discuss whether the Veteran's condition was related to exposure to contaminated water at Camp Lejeune.  The Veteran's service personnel records indicate that he was serving at Camp Lejeune from about 1983 and his DD Form 214 at separation in March 1990 indicates his last duty assignment was at Camp Lejeune.  The August 2012 opinion simply repeated the March 2012 opinion; and while stating that heavy lifting was a cause of hemorrhoids, the examiner did not explain why the Veteran's heavy lifting as field artillery battery man in service was not related to the Veteran's hemorrhoid condition.  The Veteran has consistently claimed that his work as a field artillery battery man during his Marine Corps service required heavy lifting, which was a cause of his pain and bleeding due to hemorrhoids.  The Board accepts the Veteran's assertions that he performed heavy lifting in service as credible and consistent with the circumstances of his military service as a field artillery battery man.  See 38 U.S.C.A. § 1154.  Additionally, the Veteran has submitted lay supporting statements from his wife and his brother, which were not considered.  Therefore, the Board finds that a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, since the case is being remanded, updated VA treatment records should be obtained.  The Veteran should also be contacted and asked to indicate if he received any additional private treatment for his hemorrhoids and if so, he should provide the appropriate releases and those records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to identify the name(s) and current address(es) of any private treatment providers who have recently treated him for his hemorrhoid condition.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for review.

2.  Obtain updated VA treatment records from the Gulf Coast Veterans Health Care System and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of September 2015 to the present.

3.  Schedule the Veteran for an appropriate VA  examination with a physician with the appropriate expertise in order to determine the nature and etiology of his hemorrhoids.  The entire claims file, including an entire copy of this remand, must be reviewed by the examiner in conjunction with the examination.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any hemorrhoids were a) incurred in or are attributable to the Veteran's active duty service, to include the Veteran's credible reports of having to do heavy lifting while serving on active duty with the Marine Corps as a field artillery battery man; or b) related to his exposure to contaminated water while serving at Camp Lejeune. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide a detailed rationale for the opinion, taking into account all the medical and lay evidence of record, including the Veteran's lay statements, in particular, the Veteran's credible reports of having to do heavy lifting while serving on active duty with the Marine Corps as a field artillery battery man, and having suffered pain and bleeding from hemorrhoids during service.  The examiner should also consider the statements submitted by the Veteran's wife and brother, in particular, the October 2008 statement from the Veteran's brother, who stated that when stationed with the Veteran at Camp Lejeune from 1982 to 1984, the Veteran developed hemorrhoids, and suffered from discomfort and pain due to hemorrhoids, which have continued since service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


